              Case
    AO 106 (Rev. 04/10) 8:18-mj-00545-DUTY                  Document
                        Application for a Search Warrant (USAO           1 Filed
                                                               CDCA Rev. 01/2013)   10/23/18 Page 1 of 46 Page ID #:1


                                         UNITED STATES DISTRICT COURT
                                                                         for the
                                                             Central District
                                                          __________  Districtofof
                                                                                 California
                                                                                   __________

                 In the Matter of the Search of                           )
             (Briefly describe the property to be searched                )
              or identify the person by name and address)                 )           Case No. 8:18-MJ-00545
 31251 Belford Drive, San Juan Capistrano, California 92675               )
                                                                          )
                                                                          )

                                               APPLICATION FOR A SEARCH WARRANT
            I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
    penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
    property to be searched and give its location):
        See Attachment A

    located in the             Central                District of             California              , there is now concealed (identify the
    person or describe the property to be seized):

        See Attachment B

              The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                   ’ evidence of a crime;
                   ’ contraband, fruits of crime, or other items illegally possessed;
                     ’ property designed for use, intended for use, or used in committing a crime;
                     ’ a person to be arrested or a person who is unlawfully restrained.
              The search is related to a violation of:
                Code Section                                                          Offense Description
    18 U.S.C. §§ 2251(d), 2252A(a)(2), (a)(5)(B)                                           See attached affidavit


              The application is based on these facts:
            See attached Affidavit

              ’ Continued on the attached sheet.
              ’ Delayed notice of        days (give exact ending date if more than 30 days:                                   ) is requested
                under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                     Applicant’s signature

                                                                                               Kevin Leduc, Special Agent, HSI
                                                                                                     Printed name and title

    Sworn to before me and signed in my presence.

    Date:
                                                                                                       Judge’s signature

    City and state: Santa Ana, California                                            Douglas F. McCormick, U.S. Magistrate Judge
                                                                                                     Printed name and title
AUSA: Jake Nare, 714-338-3549
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 2 of 46 Page ID #:2




                                AFFIDAVIT

     I, Kevin Leduc, being duly sworn, declare and state as

follows:

                           I.    INTRODUCTION

     1.    I have been employed as a Special Agent (“SA”) of the

U.S. Department of Homeland Security, Homeland Security

Investigations (“HSI”) since 2017, and I am currently assigned

to the Child Exploitation Investigations Group in Orange County.

Prior to my employment as a Special Agent, I was employed as a

Computer Forensic Analyst with HSI from 2014-2017.         My

responsibilities as a SA include investigating crimes involving

the sexual exploitation of minors, including, but not limited

to, offenses involving travel in foreign commerce to engage in

sexually explicit conduct with minors, and offenses involving

the production, possession, and transportation of child

pornography.

     2.    I have completed the Criminal Investigator Training

Program and Immigration and Customs Enforcement Special Agent

Training at the Federal Law Enforcement Training Center in

Brunswick, Georgia.    I have also received specific training in

the investigation of child exploitation offenses, and I have

conducted and participated in numerous child exploitation

investigations.   As part of these investigations, I have

observed and reviewed numerous examples of child pornography (as

defined in 18 U.S.C. § 2256) in all forms of media including

computer media.   Moreover, I am a federal law enforcement
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 3 of 46 Page ID #:3




officer who is engaged in enforcing criminal laws, including 18

U.S.C. §§ 2251, 2252, and 2252A, and I am authorized by law to

request a search warrant.

                      II.   PURPOSE OF AFFIDAVIT

     3.   This affidavit is made in support of an application

for a warrant to search the premises located at 31251 Belford

Drive, San Juan Capistrano, California 92675 (the “SUBJECT

PREMISES”), more fully described below and in Attachment A,

which is attached hereto and incorporated herein by reference,

and to seize evidence, fruits, and instrumentalities of criminal

conduct, as specified in Attachment B, which is also attached

hereto and incorporated by reference, of violations of 18 U.S.C.

§§ 2251(d)(advertisement of child pornography), 2252A(a)(2)

(receipt and distribution of child pornography), and

2252A(a)(5)(B) (possession of child pornography) (collectively,

the “Subject Offenses”).

     4.   The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.   This affidavit is intended to show merely that there

is sufficient probable cause for the requested warrant and does

not purport to set forth all of my knowledge of or investigation

into this matter.    Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.



                                    2
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 4 of 46 Page ID #:4




                     III. PREMISES TO BE SEARCHED

     5.   The SUBJECT PREMISES, as described in this paragraph

and in Attachment A, is the property located at 31251 Belford

Drive, San Juan Capistrano, CA 92675.       The SUBJECT PREMISES is

located on the southeast side of Belford Dr.        The SUBJECT

PREMISES is a two-story family residence with an attached three

car garage, one white double garage door and one single white

garage door both facing northwest.       The SUBJECT PREMISES has a

light green wood paneling façade with white trim and a gray

shingle roof.   The front door of the SUBJECT PREMISES is

Northwest facing.    The numbers “31251” are affixed in black

numbers on the white trim of the house facing the street.

                    IV.   SUMMARY OF PROBABLE CAUSE
     6.   Along with other members of law enforcement, I have

been investigating individuals who are trading child pornography

on the Internet through peer-to-peer file-sharing programs.           As

set forth in greater detail below, law enforcement has

identified a computer making child pornography files available

for sharing on the Gnutella network, which is described in

detail below, between August 02, 2018 and August 14, 2018.           On

each occasion, that computer was connected to the Internet using

Internet Protocol (“IP”) address 68.5.130.12 (“SUSPECT IP

ADDRESS”).   Law enforcement successfully downloaded

approximately sixteen suspected child pornography partial files

from this computer, while it was using the SUSPECT IP ADDRESS.

The partial files when played clearly contain child exploitation

                                    3
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 5 of 46 Page ID #:5




material. The SUSPECT IP ADDRESS resolves to an Internet

subscriber at the SUBJECT PREMISES.

     7.      On September 14, 2018 Cox Communications returned a

DHS Summons confirming that the SUSPECT IP ADDRESS was

registered to Rick Brandelli at 31251 Belford Drive, San Juan

Capistrano, California 92675. A registered sex offender named

Daniel Brandelli (“Brandelli”) currently resides at the above-

mentioned address.    Brandelli was previously the subject of an

HSI child exploitation investigation in 2013.

     8.   Thus, and as set forth more fully below, there is

probable cause to believe that the SUBJECT PREMISES contains

evidence of the Subject Offenses.

                       V.   DEFINITION OF TERMS

     9.   The following terms have the indicated meaning in this

affidavit:

          a.     The terms “minor,” “sexually explicit conduct,”

“visual depiction,” “producing,” and “child pornography” are

defined as set forth in 18 U.S.C. § 2256.

          b.     The term “computer” is defined as set forth in 18

U.S.C. § 1030(e)(1).

          c.     The term “Internet” is defined as the worldwide

network of computers — a noncommercial, self-governing network

devoted mostly to communication and research with roughly 3.2

billion users worldwide.     The Internet is not an online service

and has no real central hub.      It is a collection of tens of

thousands of computer networks, online services, and single user

                                    4
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 6 of 46 Page ID #:6




components.    In order to access the Internet, an individual

computer user must use an access provider, such as a university,

employer, or commercial Internet Service Provider (“ISP”), which

operates a host computer with direct access to the Internet.

          d.     The term “Internet Protocol” (“IP”) is defined as

the primary protocol upon which the Internet is based.          IP

allows a packet of information to travel through multiple

networks (groups of linked computers) on the way to its ultimate

destination.

          e.     The term “IP Address” is defined as a unique

number assigned to each computer directly connected to the

Internet (for example, 74.100.66.74).       Each computer connected

to the Internet is assigned a unique IP address while it is

connected.    The IP address for a user may be relatively static,

meaning it is assigned to the same subscriber for long periods

of time, or dynamic, meaning that the IP address is only

assigned for the duration of that online session.

          f.     The term “Internet Service Provider” (“ISP”) is

defined as a business that allows a user to dial into or link

through its computers, thereby allowing the user to connect to

the Internet for a fee.     ISPs generally provide only an Internet

connection, an electronic mail address, and maybe Internet

browsing software.    A user can also connect to the Internet

through a commercial online service such as AT&T, Verizon, or

Time Warner Cable.    With this kind of connection, the user gets



                                    5
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 7 of 46 Page ID #:7




Internet access and the proprietary features offered by the

online service, such as chat rooms and searchable databases.

          g.    The term “peer-to-peer” (sometimes referred to as

“P2P”) has come to describe applications or programs that allow

users to exchange files with each other directly or through a

mediating server via the Internet. 1     A decentralized peer-to-peer

file transfer network does not follow a model using different

clients or servers; rather, it is a network of equal peer

computers that simultaneously function as both “clients” and

“servers” to the other users on the same network.

          h.    The term “open source” is defined as software

that includes a free license; in other words, it is freely

available to everyone using the Internet.

          i.    The term “share folder,” in the context of peer-

to-peer software, is a folder or directory on a computer’s hard

drive, which a peer-to-peer user can set up to share his/her

contents with other computers on a peer-to-peer network.

          j.    The term “browsing” is used in reference to P2P

networks and refers to the ability of a peer-to-peer user to

look at or browse the shared files of another peer-to-peer user.

          k.    The terms “jpeg,” “jpg,” “gif,” “bmp,” and “art”

are defined as graphic image files, namely, pictures.




     1A computer that is performing tasks for other computers
that are connected to it is often called a “server.” A “client”
computer is one that is connected to a server and is making
requests of the server.
                                6
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 8 of 46 Page ID #:8




            l.    The terms “mpeg,” “mpg,” “mov,” “avi,” “rm,” and

“wmv” are defined as video or movie files.        To use these video

files, one needs a personal computer or other digital device

with sufficient processor speed, internal memory, and hard disk

space to handle and play typically large video files.          One also

needs a video file viewer or client software that plays video

files.    One can download shareware or commercial video players

from numerous sites on the Internet.

            m.    The term virtual private network (“VPN”) is

defined as a method of sending all of an Internet user’s

Internet traffic through a private, encrypted tunnel.          The use

of a VPN provides greater control of how a user is identified

online.    A VPN creates a virtual encrypted “tunnel” between an

Internet user and a remote server operated by a VPN service.

All external Internet traffic is routed through this tunnel, so

that the Internet user’s ISP cannot see the data being

transmitted.     The end result is that the Internet user’s

computer appears to have the IP address of the VPN server,

masking the true identity of the Internet user.         VPN’s are used

as a tool to protect the privacy of individuals and businesses,

but are also widely used by criminals to disguise their true

geographic location in order to evade identification by law

enforcement.




                                    7
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 9 of 46 Page ID #:9




     VI.    BACKGROUND ON USE OF COMPUTERS, CHILD PORNOGRAPHY,

                     AND P2P FILE-SHARING TECHNOLOGY

     10.    Based upon my training, experience, and knowledge

gained from speaking with other knowledgeable officers, agents,

and investigators in the investigation of child pornography and

with P2P file-sharing programs, and information related to me by

other law enforcement officers involved in the investigation of

child pornography generally, I know the following information

about the use of computers with child pornography.

     11.    Computers and computer technology have revolutionized

the way in which child pornography is produced, distributed, and

utilized.    Child pornographers can now produce both still and

moving images directly from a common video camera and can scan

these images into computer-readable formats.        The use of digital

technology has enabled child pornographers to electronically

receive, distribute, and possess large numbers of child

exploitation images and videos with other Internet users

worldwide.

     12.    Peer-to-peer networks are frequently used in the

trading of child pornography.      I know that one such network is

known as the Gnutella network.      The Gnutella network is being

used to trade digital files, including still images and movie

files, of child pornography.      Based on my training and

experience, I know the following about the operation of the

Gnutella file-sharing network:



                                    8
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 10 of 46 Page ID #:10




           a.    Gnutella is an open-source publicly available

peer-to-peer file-sharing network.        Most computers that are part

of this network are referred to as peers or hosts.          A peer

computer can simultaneously share files, while downloading files

from other peers.     Peers may be elevated to temporary indexing

servers referred to as an “ultra-peer.”

           b.    Ultra-peers increase the efficiency of the

Gnutella network by maintaining an index of the file contents of

network peers.    Gnutella users ask ultra-peers for file sources

and are directed to one or more peers sharing the file or

portions of the file.     There are many ultra-peers on the

network.

           c.    The Gnutella network can be accessed by computers

running different peer-to-peer software programs written to be

used on the Gnutella network.       These software programs are known

as client programs.     Some of the free publicly available

software clients are Limewire, BearShare, Phex, and Shareaza.

Shareaza is the software program being used in this case.            These

software programs share common protocols for network access and

file sharing.    The user interface, features and configuration

may vary between the different software clients but all of them

allow you to access the Gnutella network as either a client (the

computer seeking a file), a candidate (the computer supplying

the file), or an ultra-peer (the computer referring the client

to the candidate).



                                     9
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 11 of 46 Page ID #:11




            d.   During the default installation of a Gnutella

software program, settings are established that configure the

host computer to share files.       Based on my training, experience,

and knowledge gained from speaking with other knowledgeable

agents, officers, and investigators, the level of file sharing

and/or number of files to be shared with a single peer can be

manipulated in the settings of the Gnutella client software

program.    A feature known as browsing may also be turned on.

Depending upon the Gnutella client program used, a user may have

the ability to reconfigure some of these settings during

installation or after the installation has been completed.

Typically, the peer-to-peer software can be configured to

establish the location of one or more directories or folders

whose contents (files) are made available for distribution or

sharing to other Gnutella peers.         Typically, the peer-to-peer

software can be configured to establish whether other users of

the network can obtain a list or browse the files being shared

by the host computer.     I know that if an investigator is able to

browse a shared directory on a candidate’s computer, a direct

connection between the computer being used by the investigator

and the candidate’s computer is established at that specific

time, on that specific date.       I also know that the browsed files

are physically present at that time, on that date, on the

candidate’s computer.

      13.   The Internet Crimes Against Children (“ICAC”) Task

Force operates under the direction of the Office of Juvenile

                                    10
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 12 of 46 Page ID #:12




Justice and Delinquency Prevention, and in conjunction with the

Immigration and Customs Enforcement service (“ICE”) (formerly

the United States Customs Service), Federal Bureau of

Investigation (“FBI”), and the National Center for Missing and

Exploited Children (“NCMEC”).       The ICAC maintains a list of

verified positive child pornography “SHA1 values,” explained

below.

      14.   SHA1 or “Secure Hash Algorithm Version 1,” is a

mathematical encryption method used to produce a unique digital

signature of a file.      No two files naturally produce the same

SHA1 value unless the contents are identical; thus, the content

of some computer files can be positively established without

ever viewing the content, once a known file with a certain SHA1

value has been identified.       SHA1 values were specifically

developed by government agencies, including the National

Security Agency, to assist in the unique identification of

computer files.     The United States of America has adopted the

SHA1 hash algorithm described herein as a Federal Information

Processing Standard.      A file processed by this SHA1 operation

results in the calculation of a unique hash value for that file,

often referred to as a digital signature.         SHA1 signatures

provide a certainty exceeding 99.99 percent that two or more

files with the same SHA1 signature are identical copies of the

same files, regardless of their file names.

      15.   The Gnutella network uses SHA1 values to improve

network efficiency.      Users may receive a selected file from

                                    11
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 13 of 46 Page ID #:13




numerous sources by accepting segments of the file from multiple

peers.      The Gnutella software being used then reassembles the

complete file on the local computer.         The Gnutella program

succeeds in reassembling the file from different sources only if

all the segments came from the exact copy of the same file.             The

network uses SHA1 values to ensure exact copies of the same file

are used during this process.

      16.    Upon connecting to the Gnutella network, the Gnutella

software being used compiles a list of the shared files, file

details and the file’s associated SHA1 values.          This list is

then submitted to the ultra-peers.        This information is then

propagated to other ultra-peers throughout the network and made

available to anyone running a unique search.

      17.    The frequency of updating information as file changes

occur or candidates leave the network depends upon the client

software being used and Gnutella networking protocols.            The

information sent to the ultra-peers is data about the file and

not the actual file.      The file remains on the peer computer.         In

this capacity, the ultra-peer acts as a pointer to the files

located on each peer.

      18.    The Gnutella software allows the user to search for

pictures, movies, and other files by entering descriptive text

as search terms.      These terms are typically processed by the

ultra-peers based upon the information about the files submitted

by the Gnutella user.      Entering search terms into a Gnutella

client program returns a list of files and descriptive

                                    12
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 14 of 46 Page ID #:14




information pertaining to each file, including the associated

SHA1 signature.

      19.   I know that an investigator is able to compare the

SHA1 signatures of files being shared on the network to

previously identified child pornography SHA1 signatures.

      20.   Using a publicly available Gnutella client, an

investigator can select the SHA1 signature of a known file as

they attempt to locate and download the known file from the

Gnutella network.

      21.   Once a specific file is identified, the download

process can be initiated.       Once initiated, an investigator is

presented with a list of peer or user IP addresses that have

been recently (generally within the last 24 hours) identified as

candidates for download.       This allows for the detection and

investigation of computers involved in possessing, receiving

and/or distributing files of previously identified child

pornography.

      22.   I know that IP addresses can be used to identify the

location of a computer.       A computer can be traced to a specific

region or area.     The ability to identify the location of these

IP addresses is provided by IP geographic mapping services,

which are publicly available and also used for marketing and

fraud detection.

      23.   A review of the SHA1 signatures allows an investigator

to identify the files that are on a peer computer.



                                    13
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 15 of 46 Page ID #:15




      24.   At this point in the investigative process, a recent

(generally within the last 24 hours) association between a known

file (based upon SHA1 comparison) and a computer having a

specific IP address located within a specific region can be

established.

      25.   Once this association has been established, an

investigator can attempt to download a file previously

identified as “child notable” from the associated peer.            “Child

notable” means an image or video that another user of the Child

Protection System 2 (“CPS”) has viewed and documented as child

pornography, with a description in their media library, as part

of a criminal investigation.

      26.   If the function known as browsing is turned on, the

investigator can view or browse the contents of the target

peer’s shared folder.      This is dependent upon several factors,

including the Gnutella configuration and available resources.

Browsing may or may not be possible.         If browsing is available,

a listing of the files being shared by the associated target



      The Child Protection System is a law enforcement tool
      2

accessed via the Grid Cop website. Access and a license to CPS
is granted to law enforcement personnel after completion of a
three-day training course about the use of CPS and ShareazaLE.
ShareazaLE is a peer-to-peer client software program developed
by the Child Rescue Coalition. It can access, communicate with,
and download from multiple peer-to-peer networks, such as
Gnutella, eDonkey, and Ares. ShareazaLE is developed so that it
downloads files from a single source rather than multiple
sources. Law enforcement users of ShareazaLE are granted access
and a license for ShareazaLE after completion of a three day
training course. CPS communicates suspect information to the
users of ShareazaLE for download.
                                14
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 16 of 46 Page ID #:16




peer may be viewable.      In order to obtain this list of files, a

direct connection between the computers must occur.           This

browsing connection is a default setting.         Browsing is open to

anyone using the publicly available Gnutella software.            The file

list can only be obtained if the associated target peer is

connected to the Gnutella network and the Gnutella software

being used is configured for browsing.

      27.   By receiving either a browsed file list or portions of

a download file from a specific IP address, the investigator can

conclude that a computer, in this jurisdiction, is running a

Gnutella client and is possessing, receiving and/or distributing

specific and known visual depictions of child pornography.

      28.   This investigation of peer-to-peer file sharing

networks is a cooperative effort of law enforcement agencies

around the country.      Many of these agencies are associated with

the ICAC Task Force Programs.       Many of the officers involved in

this effort are using the technology and methods described

herein to investigate peer-to-peer networks.          This methodology

has led to the issuance and execution of search warrants around

the country resulting in many seizures of child pornography and

arrests for possession and distribution.

    VII. INVESTIGATION OF GNUTELLA NETWORK AND SHAREAZA CLIENT

                   SOFTWARE USING IP ADDRESSES AND GUIDS

      29.   The term Globally Unique Identifier (“GUID”) is

defined as a number that is produced by the Windows Operating

System (“Windows OS”) or by some Windows applications to

                                    15
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 17 of 46 Page ID #:17




identify a particular component, application, file, database

entry, and/or user when the particular component, application,

file, database entry, and/or user is created on a device.           GUIDs

can be created in a number of ways, but usually they are a

combination of a few unique settings based on a specific point

in time.    Based on my training, experience, and knowledge gained

from speaking with other knowledgeable officers, agents, and

investigators, the GUID of a Gnutella client software program

will remain the same even if the user of the Gnutella client

software program utilizes a different IP address.          This allows

law enforcement to track IP addresses across the Internet when a

user of a particular Gnutella client software program receives

different IP addresses from the ISP, or when different IP

addresses are used by one user through accessing a VPN.

      30.   In the case of Gnutella Network peer-to-peer file

sharing technology, a new GUID will be created on a particular

computer if the user uninstalls the Gnutella client software

program on the device and then reinstalls the Gnutella client

software program on the device.       Based on my training,

experience, and knowledge gained from speaking with other

knowledgeable agents, officers, and investigators, generally an

upgrade to a newer version of a Gnutella client software program

will not change the GUID, but the installation of a newer

version of a Gnutella client software program will change the

GUID.   Additionally, based on my training, experience, and

knowledge gained from speaking with other knowledgeable agents,

                                    16
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 18 of 46 Page ID #:18




officers, and investigators, an individual can generate a new

GUID when using Shareaza as their Gnutella network client

software program, which the suspect of this investigation is

using.

      31.   In this case, the target of the investigation is using

Shareaza as the software program to access Gnutella (as

described above in paragraph 13.         GUIDs for a particular user of

Shareaza can differ for various reasons, including the

following: (1) the user is uninstalling and reinstalling

Shareaza; (2) the user is using Shareaza to generate a new GUID

through the settings function of Shareaza; or (3) the user is

accessing Gnutella on multiple devices, each of which would have

a different GUID.     A difference in GUID between two online

sessions of Shareaza, then, does not mean that the Shareaza user

during these two sessions is different.

                VIII.       STATEMENT OF PROBABLE CAUSE

A.    Online Investigation

      32.   Between on or about August 02, 2018 and on or about

August 14, 2018, SA Timothy Kirkham, from HSI Orange County,

Child Exploitation Investigations Group, was conducting an on-

line Internet investigation to identify suspects possessing and

sharing child pornography.      SA Kirkham used a Law Enforcement

Peer to Peer (“P2P”) client software program.         This P2P client

software program allows investigators to download from a single

source (rather than multiple sources).        This enables the

investigator to be sure that the entire file came from a single

                                    17
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 19 of 46 Page ID #:19




target computer.     During his investigation SA Kirkham identified

a computer using the Internet Protocol Address (IP) 68.5.130.12

(SUSPECT IP ADDRESS) sharing files of possible child

pornography.

      33.   During the online investigation SA Kirkham was able

obtain the following user information:

            a.   Protocol: Gnutella2.

            b.   Client Software: Shareaza 2.7.10.2.

            c.   IP Address: 68.5.130.12.

      34.   On or about August 03, 2018, SA Kirkham downloaded a

partial video file from a computer using the SUSPECT IP ADDRESS,

approximately eighteen minutes and seventeen seconds in length,

entitled “Falkovideo 2013 Pedomom - Pt 1A - She Abuse 8Yo

Daughter.wmv.”    I have reviewed this video and it depicts a girl

that appears to be approximately seven to nine years old having

oral copulation performed on her by an adult female.           At

approximately fourteen minutes into the video the child begins

performing oral copulation on the adult female.          Throughout the

video, sex toys are also inserted vaginally and anally.

      35.   On or about August 03, 2018, SA Kirkham downloaded a

partial video file from a computer using the SUSPECT IP ADDRESS,

approximately fifty-eight seconds in length, entitled “Tara 8Yo

Full 0001 Pthc Hussyfan Kingpass Liluplanet.avi.”          I have

reviewed this video and it depicts a naked girl, approximately

nine to eleven years old, who is positioned in what is

colloquially referred to as the doggy style position on a bed

                                    18
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 20 of 46 Page ID #:20




spreading her buttocks and exposing her vagina and anus.           The

girl is wearing a mask that is purple and yellow in color.           The

camera controller moves closer to the girl and then zooms in on

her exposed vagina.

       36.   On or about August 02, 2018, SA Kirkham downloaded a

partial video file from a computer using the SUSPECT IP ADDRESS,

approximately three minutes and seventeen seconds in length,

entitled “Pthc R@Ygold - Better To Eat - Katerina (Brother

Sister Incest - 10Yo Boy And 12Yo Girl) - Penetration-Fucking-

Torn-Hymen.avi.”     I have reviewed this video, which depicts a

naked girl approximately ten to twelve years old performing oral

copulation on a naked boy approximately nine to eleven years

old.    The boy and girl then switch positions and she lies on her

back while the boy performs oral copulation on her.

B.     Identification of Subscriber of SUSPECT IP ADDRESS and

       SUBJECT PREMISES

       37.   According to information provided by Cox

Communications (the “ISP”), pursuant to a DHS Summons issued on

August 17, 2018 – covering the time period during which the

SUSPECT IP ADDRESS was used to distribute the child pornography

via the Gnutella network - the SUSPECT IP ADDRESS was assigned

to subscriber Rick Brandelli at the SUBJECT PREMISES.

       38.   On or about September 14, 2018, I reviewed a

California Department of Motor Vehicles (“DMV”) record for Rick

Brandelli, Licence number C0746975.        Further investigation

revealed Mr. Brandelli has three adult sons, including Daniel

                                    19
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 21 of 46 Page ID #:21




Brandelli, born on September 22, 1986, who is a registered sex

offender and has the above listed address in the sex registrant

system.     Daniel Brandelli also maintains a California driver’s

license number D5585650, which also has the above address listed

as his residence.

      39.    On September 14, 2018, at approximately 8:50 a.m., I

conducted surveillance at the SUBJECT PREMISES.          No vehicles

were located in the driveway and no movement was seen at the

SUBJECT PREMISES.

      40.    On October 09, 2018, at approximately 4:22 p.m., I

witnessed an adult male matching the description of a driver’s

license photo of a Rick Brandelli collecting the mail and

returning the trash dispenser to the side yard.

    IX.     TRAINING AND EXPERIENCE ON INDIVIDUALS WITH A SEXUAL

                             INTEREST IN CHILDREN

      40.    Based on the information above, there is probable

cause to believe that someone at the SUBJECT PREMISES possesses

child pornography, and also makes it available for distribution.

Based on my training and experience, and the training and

experience of other law enforcement officers with whom I have

had discussions, I have learned that individuals who view and

possess multiple images of child pornography are often

individuals who have a sexual interest in children and in images

of children, and that there are certain characteristics common

to such individuals:



                                    20
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 22 of 46 Page ID #:22




            a.   Individuals who have a sexual interest in

children or images of children may receive sexual gratification,

stimulation, and satisfaction from contact with children or from

fantasies they may have from viewing children engaged in sexual

activity or in sexually suggestive poses, such as in person, in

photographs, or in other visual media, or from literature

describing such activity.

            b.   Individuals who have a sexual interest in

children or images of children may collect sexually explicit or

suggestive materials, in a variety of media, including

photographs, magazines, motion pictures, videotapes, books,

slides, and/or drawings or other visual media.          Individuals who

have a sexual interest in children or images of children

oftentimes use these materials for their own sexual arousal and

gratification.    Further, they may use these materials to lower

the inhibitions of children they are attempting to seduce, to

arouse the selected child partner, or to demonstrate the desired

sexual acts.

            c.   Individuals who have a sexual interest in

children or images of children sometimes possess and maintain

“hard copies” of child pornographic material – that is,

pictures, films, video tapes, magazines, negatives, photographs,

correspondence, mailing lists, books, tape recordings, etc.

When they do, they generally possess these materials in the

privacy and security of their home or some other secure

location.    When individuals who have a sexual interest in

                                    21
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 23 of 46 Page ID #:23




children or images of children collect pictures, films,

photographs, negatives, magazines, correspondence, books, tape

recordings, mailing lists, child erotica, and/or videotapes,

they often retain these materials for many years.

           d.    Likewise, individuals who have a sexual interest

in children or images of children often maintain their

collections that are in a digital or electronic format in a

safe, secure, and private environment, such as a computer and

surrounding area.     These collections are often maintained for

several years and are kept close by, usually at the collector’s

residence, to enable the individual to view the collection,

which is valued highly.

           e.    Individuals who have a sexual interest in

children or images of children may correspond with and/or meet

others to share information and materials; often retain

correspondence from other child pornography distributors/

collectors; conceal such correspondence as they do with their

sexually explicit material; and often maintain lists of names,

addresses, and telephone numbers of individuals with whom they

have been in contact with and who share the same interests in

child pornography.

           f.    Individuals who have a sexual interest in

children or images of children prefer not to be without their

child pornography for any prolonged time period.          This behavior

has been documented by law enforcement officers involved in the

investigation of child pornography throughout the world.

                                    22
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 24 of 46 Page ID #:24




            X.    TRAINING AND EXPERIENCE ON DIGITAL DEVICES

      41.    As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing

data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as

telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; gaming consoles (including Sony

PlayStations and Microsoft Xboxes); peripheral input/output

devices, such as keyboards, printers, scanners, plotters,

monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to

store digital data (excluding analog tapes such as VHS); and

security devices.     Based on my knowledge, training, and

experience, as well as information related to me by agents and

others involved in the forensic examination of digital devices,

I know that data in digital form can be stored on a variety of

digital devices and that during the search of a premises it is

not always possible to search digital devices for digital data

for a number of reasons, including the following:

             a.    Searching digital devices can be a highly

technical process that requires specific expertise and

specialized equipment.      There are so many types of digital

devices and software programs in use today that it is impossible

                                    23
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 25 of 46 Page ID #:25




to bring to the search site all of the necessary technical

manuals and specialized equipment necessary to conduct a

thorough search.     In addition, it may be necessary to consult

with specially trained personnel who have specific expertise in

the types of digital devices, operating systems, or software

applications that are being searched.

           b.    Digital data is particularly vulnerable to

inadvertent or intentional modification or destruction.

Searching digital devices can require the use of precise,

scientific procedures that are designed to maintain the

integrity of digital data and to recover “hidden,” erased,

compressed, encrypted, or password-protected data.          As a result,

a controlled environment, such as a law enforcement laboratory

or similar facility, is essential to conducting a complete and

accurate analysis of data stored on digital devices.

           c.    The volume of data stored on many digital devices

will typically be so large that it will be highly impractical to

search for data during the physical search of the premises.            A

single megabyte of storage space is the equivalent of 500

double-spaced pages of text.       A single gigabyte of storage

space, or 1,000 megabytes, is the equivalent of 500,000 double-

spaced pages of text.     Storage devices capable of storing 500 or

more gigabytes are now commonplace.        Consequently, just one

device might contain the equivalent of 250 million pages of

data, which, if printed out, would completely fill three 35’ x

35’ x 10’ rooms to the ceiling.       Further, a 500 gigabyte drive

                                    24
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 26 of 46 Page ID #:26




could contain as many as approximately 450 full run movies or

450,000 songs.

           d.    Electronic files or remnants of such files can be

recovered months or even years after they have been downloaded

onto a hard drive, deleted, or viewed via the Internet.

Electronic files saved to a hard drive can be stored for years

with little or no cost.      Even when such files have been deleted,

they can be recovered months or years later using readily-

available forensics tools.      Normally, when a person deletes a

file on a computer, the data contained in the file does not

actually disappear; rather, that data remains on the hard drive

until it is overwritten by new data.        Therefore, deleted files,

or remnants of deleted files, may reside in free space or slack

space, i.e., space on a hard drive that is not allocated to an

active file or that is unused after a file has been allocated to

a set block of storage space, for long periods of time before

they are overwritten.     In addition, a computer’s operating

system may also keep a record of deleted data in a swap or

recovery file.    Similarly, files that have been viewed on the

Internet are often automatically downloaded into a temporary

directory or cache.     The browser typically maintains a fixed

amount of hard drive space devoted to these files, and the files

are only overwritten as they are replaced with more recently

downloaded or viewed content.       Thus, the ability to retrieve

residue of an electronic file from a hard drive depends less on

when the file was downloaded or viewed than on a particular

                                    25
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 27 of 46 Page ID #:27




user’s operating system, storage capacity, and computer habits.

Recovery of residue of electronic files from a hard drive

requires specialized tools and a controlled laboratory

environment.     Recovery also can require substantial time.

           e.     Although some of the records called for by this

warrant might be found in the form of user-generated documents

(such as word processing, picture, and movie files), digital

devices can contain other forms of electronic evidence as well.

In particular, records of how a digital device has been used,

what it has been used for, who has used it, and who has been

responsible for creating or maintaining records, documents,

programs, applications and materials contained on the digital

devices are, as described further in the attachments, called for

by this warrant.     Those records will not always be found in

digital data that is neatly segregable from the hard drive image

as a whole.     Digital data on the hard drive not currently

associated with any file can provide evidence of a file that was

once on the hard drive but has since been deleted or edited, or

of a deleted portion of a file (such as a paragraph that has

been deleted from a word processing file).         Virtual memory

paging systems can leave digital data on the hard drive that

show what tasks and processes on the computer were recently

used.   Web browsers, e-mail programs, and chat programs often

store configuration data on the hard drive that can reveal

information such as online nicknames and passwords.          Operating

systems can record additional data, such as the attachment of

                                    26
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 28 of 46 Page ID #:28




peripherals, the attachment of USB flash storage devices, and

the times the computer was in use.        Computer file systems can

record data about the dates files were created and the sequence

in which they were created.      This data can be evidence of a

crime, indicate the identity of the user of the digital device,

or point toward the existence of evidence in other locations.

Recovery of this data requires specialized tools and a

controlled laboratory environment, and also can require

substantial time.

           f.    Further, evidence of how a digital device has

been used, what it has been used for, and who has used it, may

be the absence of particular data on a digital device.           For

example, to rebut a claim that the owner of a digital device was

not responsible for a particular use because the device was

being controlled remotely by malicious software, it may be

necessary to show that malicious software that allows someone

else to control the digital device remotely is not present on

the digital device.     Evidence of the absence of particular data

on a digital device is not segregable from the digital device.

Analysis of the digital device as a whole to demonstrate the

absence of particular data requires specialized tools and a

controlled laboratory environment, and can require substantial

time.

           g.    Digital device users can attempt to conceal data

within digital devices through a number of methods, including

the use of innocuous or misleading filenames and extensions.

                                    27
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 29 of 46 Page ID #:29




For example, files with the extension “.jpg” often are image

files; however, a user can easily change the extension to “.txt”

to conceal the image and make it appear that the file contains

text.   Digital device users can also attempt to conceal data by

using encryption, which means that a password or device, such as

a “dongle” or “keycard,” is necessary to decrypt the data into

readable form.    In addition, digital device users can conceal

data within another seemingly unrelated and innocuous file in a

process called “steganography.”       For example, by using

steganography a digital device user can conceal text in an image

file that cannot be viewed when the image file is opened.

Digital devices may also contain “booby traps” that destroy or

alter data if certain procedures are not scrupulously followed.

A substantial amount of time is necessary to extract and sort

through data that is concealed, encrypted, or subject to booby

traps, to determine whether it is evidence, contraband or

instrumentalities of a crime.       In addition, decryption of

devices and data stored thereon is a constantly evolving field,

and law enforcement agencies continuously develop or acquire new

methods of decryption, even for devices or data that cannot

currently be decrypted.

      42.   As discussed herein, based on my training and

experience I believe that digital devices will be found during

the search.

            a.   I know from my training and experience and my

review of publicly available materials that several hardware and

                                    28
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 30 of 46 Page ID #:30




software manufacturers offer their users the ability to unlock

their devices through biometric features in lieu of a numeric or

alphanumeric passcode or password.         These biometric features

include fingerprint-recognition, face-recognition, iris-

recognition, and retina-recognition.         Some devices offer a

combination of these biometric features and enable the users of

such devices to select which features they would like to

utilize.

           b.    If a device is equipped with a fingerprint

scanner, a user may enable the ability to unlock the device

through his or her fingerprints.         For example, Apple Inc.

(“Apple”) offers a feature on some of its phones and laptops

called “Touch ID,” which allows a user to register up to five

fingerprints that can unlock a device.         Once a fingerprint is

registered, a user can unlock the device by pressing the

relevant finger to the device’s Touch ID sensor, which on a cell

phone is found in the round button (often referred to as the

“home” button) located at the bottom center of the front of the

phone, and on a laptop is located on the right side of the

“Touch Bar” located directly above the keyboard.          Fingerprint-

recognition features are increasingly common on modern digital

devices.   For example, for Apple products, all iPhone 5S to

iPhone 8 models, as well as iPads (5th generation or later),

iPad Pro, iPad Air 2, and iPad mini 3 or later, and MacBook Pro

laptops with the Touch Bar are all equipped with Touch ID.

Motorola, HTC, LG, and Samsung, among other companies, also

                                    29
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 31 of 46 Page ID #:31




produce phones with fingerprint sensors to enable biometric

unlock by fingerprint.      The fingerprint sensors for these

companies have different names but operate similarly to Touch

ID.

            c.   If a device is equipped with a facial-recognition

feature, a user may enable the ability to unlock the device

through his or her face.      To activate the facial-recognition

feature, a user must hold the device in front of his or her

face.    The device’s camera analyzes and records data based on

the user’s facial characteristics.        The device is then

automatically unlocked if the camera detects a face with

characteristics that match those of the registered face.           No

physical contact by the user with the digital device is

necessary for the unlock, but eye contact with the camera is

often essential to the proper functioning of these facial-

recognition features; thus, a user must have his or her eyes

open during the biometric scan (unless the user previously

disabled this requirement).      Several companies produce digital

devices equipped with a facial-recognition-unlock feature, and

all work in a similar manner with different degrees of

sophistication, e.g., Samsung’s Galaxy S8 (released Spring 2017)

and Note8 (released Fall 2017), Apple’s iPhone X (released Fall

2017).    Apple calls its facial-recognition unlock feature “Face

ID.”    The scan and unlock process for Face ID is almost

instantaneous, occurring in approximately one second.



                                    30
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 32 of 46 Page ID #:32




            d.   While not as prolific on digital devices as

fingerprint- and facial-recognition features, both iris- and

retina-scanning features exist for securing devices/data.           The

human iris, like a fingerprint, contains complex patterns that

are unique and stable.      Iris-recognition technology uses

mathematical pattern-recognition techniques to map the iris

using infrared light.     Similarly, retina scanning casts infrared

light into a person’s eye to map the unique variations of a

person’s retinal blood vessels.       A user can register one or both

eyes to be used to unlock a device with these features.           To

activate the feature, the user holds the device in front of his

or her face while the device directs an infrared light toward

the user’s face and activates an infrared-sensitive camera to

record data from the person’s eyes.        The device is then unlocked

if the camera detects the registered eye.         Both the Samsung

Galaxy S8 and Note 8 (discussed above) have iris-recognition

features.    In addition, Microsoft has a product called “Windows

Hello” that provides users with a suite of biometric features

including fingerprint-, facial-, and iris-unlock features.

Windows Hello has both a software and hardware component, and

multiple companies manufacture compatible hardware, e.g.,

attachable infrared cameras or fingerprint sensors, to enable

the Windows Hello features on older devices.

      43.   In my training and experience, users of electronic

devices often enable the aforementioned biometric features

because they are considered to be a more convenient way to

                                    31
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 33 of 46 Page ID #:33




unlock a device than entering a numeric or alphanumeric passcode

or password.    Moreover, in some instances, biometric features

are considered to be a more secure way to protect a device’s

contents.

      44.   I also know from my training and experience, as well

as from information found in publicly available materials

including those published by device manufacturers, that

biometric features will not unlock a device in some

circumstances even if such features have been enabled.           This can

occur when a device has been restarted or inactive, or has not

been unlocked for a certain period of time.         For example, with

Apple’s biometric unlock features, these circumstances include

when: (1) more than 48 hours has passed since the last time the

device was unlocked; (2) the device has not been unlocked via

Touch ID or Face ID in eight hours and the passcode or password

has not been entered in the last six days; (3) the device has

been turned off or restarted; (4) the device has received a

remote lock command; (5) five unsuccessful attempts to unlock

the device via Touch ID or Face ID are made; or (6) the user has

activated “SOS” mode by rapidly clicking the right side button

five times or pressing and holding both the side button and

either volume button.     Biometric features from other brands

carry similar restrictions.      Thus, in the event law enforcement

personnel encounter a locked device equipped with biometric

features, the opportunity to unlock the device through a

biometric feature may exist for only a short time.           I do not

                                    32
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 34 of 46 Page ID #:34




know the passcodes of the devices likely to be found during the

search.

      45.   In my training and experience, the person who is in

possession of a device or has the device among his or her

belongings at the time the device is found is likely a user of

the device.    However, in my training and experience, that person

may not be the only user of the device whose physical

characteristics are among those that will unlock the device via

biometric features (such as with Touch ID devices, which can be

registered with up to five fingerprints), and it is also

possible that the person in whose possession the device is found

is not actually a user of that device at all.         Furthermore, in

my training and experience, I know that in some cases it may not

be possible to know with certainty who is the user of a given

device, such as if the device is found in a common area of a

premises without any identifying information on the exterior of

the device.    Thus, it will likely be necessary for law

enforcement to have the ability to require any individual who is

found at the SUBJECT PREMISES and reasonably believed by law

enforcement to be a user of the device to unlock the device

using biometric features in the same manner as discussed in the

following paragraph.

      46.   For these reasons, if while executing the warrant, law

enforcement personnel encounter a digital device that may be

unlocked using one of the aforementioned biometric features, the

warrant I am applying for would permit law enforcement personnel

                                    33
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 35 of 46 Page ID #:35




to, with respect to Daniel Brandelli who is reasonably believed

by law enforcement to be a user of a biometric sensor-enabled

device that is (a) located at the SUBJECT PREMISES and (b) falls

within the scope of the warrant: (1) compel the use of the

Daniel Brandelli’s thumb- and/or fingerprints on the device(s);

and (2) hold the device(s) in front of the face of Daniel

Brandelli with his eyes open to activate the facial-, iris-,

and/or retina-recognition feature.        With respect to fingerprint

sensor-enabled devices, although I do not know which of the

fingers are authorized to access any given device, I know based

on my training and experience that it is common for people to

use one of their thumbs or index fingers for fingerprint

sensors; and, in any event, all that would result from

successive failed attempts is the requirement to use the

authorized passcode or password.

      47.   Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.




                                    34
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 36 of 46 Page ID #:36




                             XI.   CONCLUSION

      48.   For all the reasons described above, there is probable

cause to believe that evidence, fruits, and instrumentalities of

violations of 18 U.S.C. §§ 2251(d)(advertisement of child

pornography), 18 U.S.C. § 2252A(a)(2) (receipt and distribution

of child pornography), and 18 U.S.C. § 2252A(a)(5)(B)

(possession of child pornography), as described in Attachment B

to this affidavit, will be found in a search of the SUBJECT

PREMISES, which is further described above and in Attachment A

of this affidavit.



                                   _______________________________
                                   Kevin Leduc
                                   Special Agent
                                   Homeland Security Investigations




Sworn and subscribed before me this ___ day of October, 2018.




__________________________________
THE HONORABLE DOUGLAS F. MCCORMICK
UNITED STATES MAGISTRATE JUDGE




                                    35
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 37 of 46 Page ID #:37




                               ATTACHMENT A

                        PREMISES TO BE SEARCHED

      The premises to be searched is the property located at

31251 Belford Drive, San Juan Capistrano, California           92675.

The SUBJECT PREMISES is located on the southeast side of Belford

Dr.   The SUBJECT PREMISES is a two-story family residence with

an attached three car garage, one white double garage door and

one single white garage door both facing northwest.          The SUBJECT

PREMISES has a light green wood paneling façade with white trim

and a gray shingle roof.      The front door of the SUBJECT PREMISES

is Northwest facing.     The numbers “31251” are affixed in black

numbers on the white trim of the house facing the street.
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 38 of 46 Page ID #:38




                               ATTACHMENT B

I.    ITEMS TO BE SEIZED

      1.   The items to be seized are evidence, contraband,

fruits, or instrumentalities of violations of 18 U.S.C. §§

2251(d) (advertisement of child pornography), 2252A(a)(2)

(receipt and distribution of child pornography), and

2252A(a)(5)(B) (possession of child pornography), namely:

           a.    Child pornography, as defined in 18 U.S.C. §

2256(8).

           b.    Any records, documents, programs, applications,

or materials, including electronic mail and electronic messages,

that refer to child pornography, as defined in 18 U.S.C.

§ 2256(8), including documents that refer to the possession,

receipt, distribution, transmission, reproduction, viewing,

sharing, purchase, or downloading, production, shipment,

ordering, requesting, or trading of child pornography, or

documents that refer to a transaction of any kind involving

child pornography.

           c.    Any records, documents, programs, applications,

or materials, including electronic mail and electronic messages,

tending to identify persons involved in the possession, receipt,

distribution, transmission, reproduction, viewing, sharing,

purchase, or downloading, production, shipment, ordering,

requesting, or trading of child pornography, or involved in a

transaction of any kind involving child pornography, as defined

in 18 U.S.C. § 2256(8).

                                     1
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 39 of 46 Page ID #:39




           d.    Any records, documents, programs, applications,

or materials, including electronic mail and electronic messages,

that identify any minor visually depicted while engaging in

sexually explicit conduct, as defined in 18 U.S.C. § 2256.

           e.    Any and all records, documents, programs,

applications, materials, or items that are sexually arousing to

individuals who are interested in minors, but that are not in

and of themselves obscene or that do not necessarily depict

minors involved in sexually explicit conduct.         Such material is

commonly known as “child erotica” and includes written materials

dealing with child development, sex education, child

pornography, sexual abuse of children, incest, child

prostitution, missing children, investigative techniques

relating to child exploitation, sexual disorders, pedophilia,

nudist publications, diaries, and fantasy writings.

           f.    Any records, documents, programs, applications,

or materials, including electronic mail and electronic messages,

that pertain to peer-to-peer file-sharing software.

           g.    Any records, documents, programs, applications,

or materials, including electronic mail and electronic messages,

that pertain to accounts with any Internet Service Provider.

           h.    Any records, documents, programs, applications,

or materials, including electronic mail and electronic messages,

regarding ownership and/or possession of 31251 Belford Drive,

San Juan Capistrano, CA      92675 (the “SUBJECT PREMISES”).



                                     2
 Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 40 of 46 Page ID #:40




            i.    Any digital device which is itself or which

 contains evidence, contraband, fruits, or instrumentalities of

 the Subject Offense/s, and forensic copies thereof.

            j.    With respect to any digital device used to

 facilitate the above-listed violations or containing evidence

 falling within the scope of the foregoing categories of items to

 be seized:

                 i.     evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat and

instant messaging logs, photographs, and correspondence;

                 ii.    evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software, as

well as evidence of the presence or absence of security software

designed to detect malicious software;

                 iii.   evidence of the attachment of other devices;

                 iv.    evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                 v.     evidence of the times the device was used;

                 vi.    passwords, encryption keys, biometric keys,

and other access devices that may be necessary to access the

device;

                                      3
 Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 41 of 46 Page ID #:41




                 vii.   applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to conduct

a forensic examination of it;

                 viii. records of or information about Internet

Protocol addresses used by the device;

                 ix.    records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages, search

terms that the user entered into any Internet search engine, and

records of user-typed web addresses.

       2.   As used herein, the terms “records,” “documents,”

 “programs,” “applications,” and “materials” include records,

 documents, programs, applications, and materials created,

 modified, or stored in any form, including in digital form on

 any digital device and any forensic copies thereof.

       3.   As used herein, the term “digital device” includes any

 electronic system or device capable of storing or processing

 data in digital form, including central processing units;

 desktop, laptop, notebook, and tablet computers; personal

 digital assistants; wireless communication devices, such as

 telephone paging devices, beepers, mobile telephones, and smart

 phones; digital cameras; gaming consoles (including Sony

 PlayStations and Microsoft Xboxes); peripheral input/output

 devices, such as keyboards, printers, scanners, plotters,

 monitors, and drives intended for removable media; related

                                      4
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 42 of 46 Page ID #:42




communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to

store digital data (excluding analog tapes such as VHS); and

security devices.

II.   SEARCH PROCEDURE FOR DIGITAL DEVICES

      4.   In searching digital devices or forensic copies

thereof, law enforcement personnel executing this search warrant

will employ the following procedure:

           a.    Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) will, in

their discretion, either search the digital device(s) on-site or

seize and transport the device(s) to an appropriate law

enforcement laboratory or similar facility to be searched at

that location.    The search team shall complete the search as

soon as is practicable but not to exceed 120 days from the date

of execution of the warrant.       The government will not search the

digital device(s) beyond this 120-day period without first

obtaining an extension of time order from the Court.

           b.    The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                 i.    The search team may subject all of the data

contained in each digital device capable of containing any of

the items to be seized to the search protocols to determine

whether the device and any data thereon falls within the list of

                                     5
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 43 of 46 Page ID #:43




items to be seized.     The search team may also search for and

attempt to recover deleted, “hidden,” or encrypted data to

determine, pursuant to the search protocols, whether the data

falls within the list of items to be seized.

                 ii.   The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

                 iii. The search team may use forensic examination

and searching tools, such as “EnCase” and “FTK” (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques, including to search for known images of child

pornography.

           c.    If the search team, while searching a digital

device, encounters immediately apparent contraband or other

evidence of a crime outside the scope of the items to be seized,

the team shall immediately discontinue its search of that device

pending further order of the Court and shall make and retain

notes detailing how the contraband or other evidence of a crime

was encountered, including how it was immediately apparent

contraband or evidence of a crime.

           d.    If the search determines that a digital device

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the device and delete or destroy all forensic copies thereof.

           e.    If the search determines that a digital device

does contain data falling within the list of items to be seized,

                                     6
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 44 of 46 Page ID #:44




the government may make and retain copies of such data, and may

access such data at any time.

           f.    If the search determines that a digital device is

(1) itself an item to be seized and/or (2) contains data falling

within the list of other items to be seized, the government may

retain the digital device and any forensic copies of the digital

device, but may not access data falling outside the scope of the

other items to be seized (after the time for searching the

device has expired) absent further court order.

           g.    The government may also retain a digital device

if the government, prior to the end of the search period,

obtains an order from the Court authorizing retention of the

device (or while an application for such an order is pending),

including in circumstances where the government has not been

able to fully search a device because the device or files

contained therein is/are encrypted.

           h.    After the completion of the search of the digital

devices, the government shall not access digital data falling

outside the scope of the items to be seized absent further order

of the Court.

      5.   In order to search for data capable of being read or

interpreted by a digital device, law enforcement personnel are

authorized to seize the following items:

           a.    Any digital device capable of being used to

commit, further or store evidence of the offense(s) listed

above;

                                     7
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 45 of 46 Page ID #:45




           b.    Any equipment used to facilitate the

transmission, creation, display, encoding, or storage of digital

data;

           c.    Any magnetic, electronic, or optical storage

device capable of storing digital data;

           d.    Any documentation, operating logs, or reference

manuals regarding the operation of the digital device or

software used in the digital device;

           e.    Any applications, utility programs, compilers,

interpreters, or other software used to facilitate direct or

indirect communication with the digital device;

           f.    Any physical keys, encryption devices, dongles,

or similar physical items that are necessary to gain access to

the digital device or data stored on the digital device; and

           g.    Any passwords, password files, biometric keys,

test keys, encryption codes, or other information necessary to

access the digital device or data stored on the digital device.

      6.   During the execution of this search warrant, with

respect to Daniel Brandelli (“Brandelli”) if located at the

SUBJECT PREMISES during the execution of the search and who is

reasonably believed by law enforcement to be a user of a

biometric sensor-enabled device that is located at the SUBJECT

PREMISES and falls within the scope of the warrant, the law

enforcement personnel are authorized to: (1) depress the thumb-

and/or fingerprints of Brandelli onto the fingerprint sensor of

the device (only when the device has such a sensor), and direct

                                     8
Case 8:18-mj-00545-DUTY Document 1 Filed 10/23/18 Page 46 of 46 Page ID #:46




which specific finger(s) and/or thumb(s) shall be depressed; and

(2) hold the device in front of the face of Brandelli with his

eyes open to activate the facial-, iris-, or retina-recognition

feature, in order to gain access to the contents of any such

device.

      7.   The special procedures relating to digital devices

found in this warrant govern only the search of digital devices

pursuant to the authority conferred by this warrant and do not

apply to any search of digital devices pursuant to any other

court order.




                                     9
